Citation Nr: 1619361	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to February 1984, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded the issue on appeal for further evidentiary development in January 2015. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board remanded this appeal in January 2015 to obtain outstanding VA and non-VA treatment records to determine if there was evidence of a prostate disability; and if so, to schedule the Veteran for a VA examination to determine the nature and etiology of such prostate disability.  

The AOJ issued a supplemental statement of the case in March 2015, stating that no evidence of a prostate disability was found, and consequently, continued to deny the claim.  Thereafter, treatment records from the 47th Medical Group at Laughlin Air Force Base were obtained which indicated that the Veteran has been diagnosed with benign prostatic hypertrophy during the appeal period.  As evidence of a current prostate disability is now of record, remand is in order to afford the Veteran a VA examination for the prostate disability.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his April 2010 VA Form 9, the Veteran indicated that he was diagnosed with a prostate disability by a "Dr. Doctor," in Del Rio, Texas.  Additionally, medical evidence obtained since the prior remand showed that the Veteran signed a disclosure and consent form to undergo a cystoscopy performed by Wilford Hall Urology Associates (WHUA) to inspect, inter alia, his prostate.  Records of the actual procedure and additional treatment records from WHUA have not been associated with the claims file.  The AOJ must send a letter to the Veteran requesting that he provide VA with authorization to obtain these records.  

Accordingly, the appeal is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he provide VA with authorization to obtain medical records relevant to urology treatment/testing by Wilford Hall Urology Associates and medical records of the physician that he reported, in his April 2010 VA Form 9, as "Dr. Doctor" regarding a prostate condition diagnosis.  After obtaining authorization from the Veteran, obtain and associate with the claims file his private treatment records from a "Dr. Doctor," who diagnosed a prostate disability, and from Wilford Hall Urology Associates.

2.  Then, ensure that the Veteran is scheduled for a VA examination with regard to his prostate.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  The examiner must accomplish the following:

(a)  Diagnose and describe any current prostate disability, as well as any prostate disability diagnosed since December 2008, to include benign prostatic hypertrophy.

(b)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such prostate disability had its onset during active service, or is related to an in-service disease or injury.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such prostate disability was caused by exposure to herbicides, such as Agent Orange, during active service.  VA has already determined that the Veteran was exposed to such herbicides.  There is a legal presumption of service connection for specific diseases based on exposure to Agent Orange.  Prostate conditions other than prostate cancer are not on the list of such diseases.  However, the absence of a legal presumption is not a factor and is not probative of whether exposure to Agent Orange caused the Veteran's renal cancer.  Therefore a negative opinion that relies on the fact that prostate conditions other than prostate cancer is not one of the diseases subject to presumptive service connection will be deemed inadequate.

(d)  The examiner must also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such prostate disability is proximately due to or the result of (caused by) the Veteran's  service-connected type II diabetes mellitus.  

(e)  If the examiner determines that any such prostate disability was not caused by his service-connected type II diabetes mellitus, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such prostate disability has been aggravated (chronically made worse beyond its natural progression) by the Veteran's service-connected type II diabetes mellitus.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of prostate disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case, allow an appropriate opportunity to respond and then return the appeal to the Board, if otherwise in order.3

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

